Citation Nr: 0013351	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired back disorder.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, P.C.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic back disorder.  

The issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a chronic back disorder was originally before 
the Board in February 1999 at which time it was denied.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court")".  

By Order dated August 26, 1999, the Court granted a Joint 
Motion for Remand, vacated the Board's February 1999 
decision, and remanded the issue back to the Board for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a chronic acquired back disorder was denied by a final 
Board decision dated in September 1988.

2.  The evidence submitted since the September 1998 Board 
determination bears directly and substantially upon the issue 
at hand and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

3.  The claim of entitlement to service connection for a 
chronic acquired back disorder is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  The preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired back 
disorder.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1988 decision 
wherein the Board denied the claim of entitlement to service 
connection for a chronic acquired back disorder is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The claim for service connection for a chronic acquired 
back disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A chronic acquired back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the September 
1988 decision wherein the Board denied entitlement to service 
connection for a chronic acquired back disorder is reported 
in pertinent part below.  

Review of the service medical records shows that the plane 
the veteran was a crew member of was involved in a mid-air 
collision in May 1952.  He was thrown from the aircraft and 
pulled his parachute open apparently while still being 
projected forward by the force of the explosion.  He reported 
that as soon as his parachute opened he felt a jerking and a 
pain in his back.  

The veteran received lacerations to the scalp and chin as a 
result of the accident.  It was noted on a July 1952 
neuropsychiatric consultation sheet that the veteran's 
description of his back discomfort sounded quite real.  It 
was also noted on the sheet that he had flown two additional 
times since the accident and expressed a desire to continue 
flying in the hopes of overcoming his fear.  

A separate clinical record dated in July 1952 included the 
notation that he sought treatment for back pain.  X-rays of 
the spine conducted in July 1952 were interpreted as being 
negative.  He received treatment for back pain in August 
1952.  No pertinent abnormalities were noted on the report of 
the separation examination which was conducted in October 
1953.  Clinical evaluation of the spine at that time was 
determined to be normal.  

On a statement dated in August 1972, AWA, M.D. reported that 
the veteran had been involved in a plane crash in May 1952 
which resulted in a back injury.  The doctor noted that X-
rays of the back taken in 1969-1970 revealed slight wedging 
of the superior aspect of L1.  The diagnosis was old 
compression fracture of the first lumbar vertebrae with 
probable traumatic arthritis.  The doctor noted the veteran 
should be examined by an orthopedic specialist and that 
further X-rays should be taken.  

Private treatment records from IKE, M.D. have been associated 
with the claims file.  The records evidence intermittent 
complaints of and treatment for low back pain beginning in 
March 1978 when acute lumbosacral strain was diagnosed.  An 
X-ray taken in May 1983 was interpreted as revealing 
degenerative changes of the lumbar spine.  A clinical record 
dated in June 1985 included the notation that the veteran had 
had back pain for seven years.  

Lay statements are included in the claims file.  The authors 
attested to the veteran's having complained of low back pain 
since his discharge from active duty.  

By correspondence received in October 1987, AWA., M.D. 
reported he recalled that the veteran was under his care from 
1953 to 1983 for various medical problems but primarily for 
back pain which had become progressively worse since he 
injured his back during active duty.  Dr. AWA reported he 
retired from practice in 1983 and sold his business to IKE., 
M.D., who took over treatment of the veteran.  Dr. AWA 
reported that Dr. IKE. informed him that the veteran had 
severe degenerative arthritis and osteoporosis along with 
cervical and lumbar disc disease which was permanent.  It was 
Dr. AWA.'s opinion that the veteran had a back problem which 
was the result of injuries he received while in military 
service.  

On a statement received at the RO in June 1988 the veteran 
reported he had contacted Dr. IKE and was informed that the 
doctor did not have any old treatment records from Dr. AWA.  
The veteran further reported that he sought treatment from 
chiropractors in the late 1950's and early 1960's but he did 
not recall the names of the practitioners and opined that 
they would all be retired or dead at this time.  

By decision dated September 22, 1988, the Board denied 
entitlement to service connection for a chronic acquired back 
disorder.  The Board found at that time that back pain in-
service was acute and transitory, no abnormalities of the 
spine were present at discharge, and a back disability was 
first clinically manifested in 1972.  The Board further found 
that degenerative arthritis of the spine was first noted in 
the 1980's which was more than 27 years after the veteran's 
separation from service.  The veteran was informed of the 
Board's decision the same month.  

The evidence added to the record subsequent to the September 
1988 Board decision is reported in pertinent part below.  

In April 1996, JS., M.D. wrote that he had treated the 
veteran beginning in February 1993 for severe progressive low 
back pain at which time he diagnosed severe lumbar 
spondylosis with degenerative disk disease and probable 
spinal canal stenosis.  Magnetic Resonance Imaging (MRI) 
testing conducted in February 1993 was referenced as 
revealing severe spinal stenosis and lumbar spondylosis.  


Complete laminectomies of the L3, L4 and L5 and decompression 
of the L3, L4 and L5 nerve roots, bilaterally followed by 
lateral fusion of L2-L5 with pedicle screws and plates L2 to 
L5 bilaterally and left iliac and homologous bone graft were 
performed March 1993.  The physician learned from the veteran 
that he had been involved in a midair plane collision during 
active duty and had to parachute to safety.  He informed the 
physician that he had been treated for back problems during 
active duty and was relieved of duty for eight to nine months 
following the injury.  

Dr. JS. reported that he had personally reviewed a letter 
dated in September 1987 from AWA., M.D. regarding treatment 
the veteran had received for his back.  It was Dr. JS.'s 
opinion that the veteran's severe low back condition 
developed as a result of the injury he had sustained in the 
midair collision in March 1952 while on active duty.  This 
opinion was based on his self-reported history and the 
corroborating statement of AWA.  The physician noted there 
was no evidence of post-service trauma to the veteran's back.  

The veteran submitted a copy of an article from an unknown 
newspaper which included an account of the midair collision 
he was involved in while on active duty.  

Lay statements from the veteran's spouse and children were 
submitted in December 1997.  The authors attest to the 
veteran's having had back pain for as long as they had knew 
him.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §1110 
(West 1991);  38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  38 
C.F.R. §§ 3.307, 3.309 (1999).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.


The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).




New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  





With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
chronic acquired back disorder.

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic acquired back disorder which 
was denied by the Board in September 1988.  When a claim is 
denied by the Board, the claim may not thereafter be reopened 
and allowed, and a claim based upon the same factual basis 
may not thereafter be considered.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired back disorder.  

The copy of the newspaper article submitted by the veteran is 
new but not material.  The fact that he had been involved in 
an aircraft accident and had to parachute to safety was 
already of record at the time of the prior Board decision in 
September 1988.  This evidence is duplicative of evidence 
previously considered.  

The lay statements from the veteran's spouse and children are 
new but not material as they are also duplicative of evidence 
previously considered by the Board in its September 1988 
decision.  At the time of the September 1988 decision there 
were already affidavits of record attesting to the veteran's 
having had problems with his back since active duty.  

The letter from JS., M.D. is new and material.  The physician 
provided an opinion to the effect that the veteran had a 
current back disorder which was the result of active duty.  
The evidence, which had not previously been submitted to 
agency decision makers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly; if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled. Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
chronic acquired back disorder, the first element has been 
met.  Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


II.  Whether the claim of entitlement to 
service connection for a chronic acquired 
back disorder is well grounded.

The Board finds the claim of entitlement to service 
connection for a chronic acquired back disorder to be well 
grounded.  

Associated with the claims file is competent evidence in the 
form of the service medical records showing that the veteran 
injured his back during active duty as a result of a plane 
accident and subsequent exit by parachute.  Also associated 
with the claims file is competent evidence showing the 
veteran currently has a back disorder.  Finally, a link 
between the in-service accident and the current 
symptomatology has been provided by Drs. AWA. and JS.  This 
link is based on the veteran's self-reported history of his 
in-service injury and continuity of his symptomatology.  The 
veteran's allegations concerning the symptomatology he 
experiences are presumed true for purposes of determining if 
this claim is well grounded.  

As there is evidence of an in-service injury, a current back 
disorder and a link by competent medical evidence between the 
in-service injury and the current back disorder, with the 
credibility of the evidence presumed, the veteran's claim is 
well grounded.  


As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly; if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled. Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As the Board has determined that new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a chronic acquired back disorder, and 
that the claim of service connection for a chronic acquired 
back disorder is well grounded, the first two elements have 
been met.  Accordingly, the Board's analysis must proceed to 
an evaluation of the merits of the claim of entitlement to 
service connection for a chronic acquired back disorder.


III.  Entitlement to service connection 
for a chronic acquired back disorder.

The Board finds the following evidence supports the veteran's 
claim.  The service medical record entries show the veteran 
injured his back during active duty.  The opinions of Drs. 
AWA. and JS. link a current back disorder to the active duty 
incident.  The testimony of the veteran and lay statements 
attest to the veteran's complaints of having had problems 
with his back continuously since active duty.  

In contrast to the above, the Board notes there is a gap of 
more than one year in the service medical records between 
August 1952 when the veteran was last treated for his back 
in-service and the October 1953 exit examination which found 
no clinical evidence of a spine disorder.  Such a gap tends 
to demonstrate a lack of continuity of symptomatology.  

There is no evidence of record demonstrating that the veteran 
had arthritis of the spine to a compensable degree within one 
year of discharge.  

The opinion of Dr. AWA. was based on his memory and not on 
clinical records and the opinion was provided almost 20 years 
after the veteran was discharged from active duty.  The 
doctor reported in October 1988 that he retired in 1983 and 
gave all his records to Dr. IKE.  If there are no pertinent 
records available for verification, a physician's attempts to 
recount events make the assertions inherently less reliable 
than would be the case if he had any clinical basis to 
consult for specific information.  See Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992).  While the Board finds it 
plausible that the doctor could recall treating the veteran 
for a back disorder, his recollection, which was not based on 
a review of clinical records, of when the veteran first 
sought treatment is suspect.  

The veteran's allegations that Dr. IKE. did not have any of 
Dr. AWA's treatment records is not supported by the evidence.  
Associated with the claims file are records submitted by Dr. 
IKE which begin in May 1976.  The Board notes that Dr. IKE 
did not report she did not keep the records.  It was the 
veteran who made this assertion.  Dr. AWA noted in his 
October 1987 correspondence that Dr. IKE did, in fact, have 
his old treatment records for the veteran.  If Dr. AWA 
retired in 1983 and his old records were destroyed, there 
could not have been treatment records beginning in May 1976 
in the possession of Dr. IKE.  

The opinion of Dr. JS. is based on the veteran's 
self-reported history and on a review of Dr. AWA.'s opinion.  
The self-reported history the veteran provided to Dr. JS is 
not supported by the other evidence of record.  

Specifically, the veteran alleged that after his in-service 
accident he was relieved of duty for eight or nine months 
following the injury.  This allegation is not supported by 
the service medical records.  There is no evidence the 
veteran was put on physical profile after the accident.  In 
fact there is a July 1952 psychiatric report which indicated 
that the veteran flew at least two more times after the plane 
crash.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

Included in the records from Dr. IKE. is a June 1985 notation 
reporting that the veteran had had back pain for seven years.  
This statement tends to weigh against the veteran's report of 
continuity of symptomatology.  

The Board finds, based on the above, that service connection 
is not warranted for a chronic acquired back disorder.  There 
is evidence of record of a back injury in-service and 
evidence of record of the presence of a current back 
disorder.  The weakness in the veteran's claim lies in the 
nexus opinions linking the current back disorder to the 
in-service incident.  As noted above, Dr. AWA. provided an 
opinion linking the current disorder to active duty.  
However, his opinion was based on his memory and not on 
clinical records.  The Board has placed reduced probative 
value on Dr. AWA's opinion based on this fact.  As the 
opinion of Dr. JS. is based on Dr. AWA's letter, his opinion 
must also be given reduced probative value.  The probative 
value of the opinion of Dr. JS is further reduced because, as 
noted above, it was based on the veteran's self-reported 
history which was in conflict with the other evidence of 
record.  

Finally, the Board has placed reduced probative value on the 
veteran's credibility.  Some of his allegations of 
experiencing continuous problems with his back are not 
supported by the clinical evidence of record.  As noted 
above, there is a gap of over one year from the time of the 
veteran's last in-service treatment for a back injury and the 
time of his exit examination which found no evidence of a 
back disorder.  
This gap is increased to more than twenty years when the 
opinion of Dr. AWA is examined in light of its reduced 
probative value.  The lay statements submitted by the veteran 
attest to his claims of continuity of symptomatology.  
However, the lay statements are in conflict with the clinical 
evidence of record or the lack thereof.  Additionally, the 
Board notes the veteran informed Dr. JS. that he had been 
relieved from duties for eight or nine months as a result of 
his back injury.  This allegation is contradicted by other 
evidence of record.  

The treatment records from Drs. AWA. and IKE. tend to show 
the back problems were somewhat continuous but they do not 
indicate that the continuity of symptomatology existed from 
the time of the veteran's discharge.  The records reveal the 
veteran sought treatment in March 1978, October 1980, May 
1983, June 1985, April 1986 and May 1986 for back pain.  They 
do not indicate in any way he had had continuous problems 
with his back since active duty.  

Based on the reduced probative value which the Board has 
placed on the opinions of Drs. AWA. and JS., on the reduced 
probative value placed on the veteran's assertions of 
continuity of symptomatology, and on the fact that the first 
clinical evidence of record of post-service treatment for a 
back disorder was more than 20 years after the veteran's 
discharge, the claim must be denied based on a preponderance 
of the evidence being against the claim of entitlement to 
service connection for a chronic acquired back disorder.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired back disorder, the appeal is granted to this 
extent.  

The claim of entitlement to service connection for a chronic 
acquired back disorder is well-grounded.  

Entitlement to service connection for a chronic acquired back 
disorder is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

